DOBLER, J.
I wiH not trouble you, Mr. Howard. We must always bear in mind wliat *130this action is. This is an action for deceit, a deceit that is alleged to have been practiced five years- ago. Now, we must look at that not in the light of 1922, when all these plats and all this investigation about the title and by Mr. Coonan are before ns, but we must look at it as it actually was five years ago with the knowledge that we now see that Mr. Shriver had. And I say I have been listening keenly to anything that would be evidence of the essentials of -this action, and I say I have listened all the time, and I am very glad, too, that I gave these gentlemen an opportunity to come on the stand and remember anything else that they could remember that was said or done by Mr. Shriver that would justify -anybody saying that he had attempted to deceive those men at that time, then and there.
Now, gentlemen, with those views, it is my -bounden duty to tell you there is no evidence legally sufficient to maintain this action; and so, gentlemen, when you are called upon for your vex-dict your verdict will be for the defendant by direction of the court, and that relieves you -of any personal responsibility whatever.
Take a verdict.
Mr. Wright — We will submit to -a non pros, in the case.
The Court — Therefore, gentlemen, you will not be called upon to do that.